The action arises out of a contract for the relocation of trolley tracks in Queens boulevard .between Quentin street and Hillside avenue. Plaintiff sued to recover loss of profits in performing a contract made with the city resulting from the alleged refusal of the city to permit plaintiff to perform substantial portions of the contract. Judgment dismissing the complaint on the merits after trial at Trial Term, a-jury having been waived, affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Untermyer and Dore, JJ.; Martin, P. J., dissents and votes to reverse and grant a new trial.